Citation Nr: 1503964	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  11-13 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating for cervical spine disorder in excess of 10 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1977 to June 1997. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the RO.

In February 2012, the veteran testified regarding this matter at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 


FINDING OF FACT

For the entire period on appeal, the Veteran's cervical spine disability did not result in forward flexion of 30 degrees or less, the combined range of motion in the cervical spine was not 170 or less, and there were no muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or incapacitating episodes of intervertebral disc syndrome of at least two weeks.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for the Veteran's cervical spine disorder are not met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237 (2014).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of service connection for a cervical spine disorder represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the initial rating assigned did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  Moreover, the Veteran was notified of regulations pertinent to the establishment of a disability rating and an effective date in an October 2007 letter.  Dingess/Hartman, 19 Vet. App. at 478.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, private medical records, and VA medical records have been obtained.  Also, the VA examinations of the Veteran's cervical spine in April 2008 and December 2010 and their associated reports were adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it provided detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Also, 38 C.F.R. 3.103(c)(2) requires that the Acting Veterans Law Judge (AVLJ) who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the September 2014 Board personal hearing, the AVLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  
38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Service connection for cervical spine was granted in an August 1997 rating decision and assigned a noncompensable rating.  The Veteran filed a claim for increase in June 2007 and in a June 2008 rating decision, the RO affirmed the non-compensable rating pursuant to Diagnostic Code 5243.  In a January 2011 rating decision, the Veteran was granted a temporary evaluation of 100 percent effective September 8, 2010 based on surgical or other treatment necessitating convalescence pertaining to the Veteran's cervical spine.  A noncompensable evaluation was assigned from December 1, 2010.  A January 2011 statement of the case assigned a 10 percent rating, effective June 25, 2007.  

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  Intervertebral disc syndrome is rated under the general formula for rating diseases and injuries of the spine or under the Formula for Rating Intervertebral Disc Disease Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

A rating of 10 percent is assigned where forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A rating of 20 percent requires forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 30 percent requires forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A rating of 40 percent requires unfavorable ankylosis of the entire cervical spine.  A rating of 100 percent requires unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  Note (2): (See also Plate V.)

The General Rating Formula also provides for the assignment of separate disability evaluations under appropriate Diagnostic Codes for any objective neurologic abnormalities associated with a disease or injury of the spine.  General Rating Formula, Note (1). 

38 C.F.R. § 4.71a, Diagnostic Code 5243, also is potentially applicable to the Veteran's cervical spine disorder.  It addresses intervertebral disc syndrome (IVDS).  Pursuant to this Code, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  A 20 percent evaluation is for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months results in award of a 40 percent evaluation.  The maximum 60 percent evaluation is awarded for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Formula for Rating IVDS, Note (1).  Each spinal segment manifesting clearly distinct effects of IVDS is to be rated separately.  Id., Note (2).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record in a case before VA with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The current evaluation contemplates pain on motion and forward flexion greater than 30 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of forward flexion to 30 degrees or less due to pain, weakness, fatigue, or incoordination, or combined range of motion of the cervical spine not greater than 170 degrees.  An alternative basis for assignment of a higher 20 percent rating would be muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Private treatment record beginning in 2005 noted the Veteran complained of neck pain and numbness in his hands.  

A February 2007 private treatment record by Dr. S.B.B. noted the Veteran presented with neck pain and left hand numbness.  A magnetic resonance imaging (MRI) revealed manifestations of degenerative changes including narrowing of disc space and desiccation of most of the cervical discs.  

A March 2007 private treatment record by Dr. S.B.B. noted the Veteran had degenerative disc disease of the neck.  Another March 2007revealed the Veteran was prescribed pain medication and was undergoing physical therapy for his cervical spine.

An April 2007 private treatment record by B.B., M.D. P.A. noted the Veteran presented with neck pain radiating to his left upper arm, numbness in the left arm, and lower back pain.  Electrodiagnostic impression of a nerve conduction study revealed an abnormal study.  There was evidence consistent with very mild bilateral median mononeuropathy across the wrist segment affecting small sensory fibers only as evidence by significant deltas in the median radial comparison studies of the first digit.  Further, there was very slight prolongation at the right sural sensory study of unclear clinical significance.  

In April, 2007, the Veteran applied and was granted short term disability benefits, presumably through his employer, through April 24, 2007.  

The Veteran's wife submitted a statement in November 2007 stating the Veteran is always in a lot of pain.  He went on disability in April 2007 and has not been back to work.  He did 8 weeks of physical therapy and 3 spinal injections.  This worked for a while, but now the pain is back.  

The Veteran was afforded a VA examination in April 2008.  The examiner reviewed the Veteran's claim file.  The Veteran reported pain in the posterior inferior aspect of his neck, claiming the pain was pretty constant.  He further noted numbness in his arms and hands, however the examiner noted "this is not radicular and may be vascular."   He is on medication and gets steroid shots in his neck.  He has no flare-ups and does not use a neck brace.  His daily activities are affected, in that he cannot lift heavy things.  He had to medically retire from his job due to his neck pain.  Examination revealed he had no spinous, paraspinous tenderness, or muscle spasm.  Flexion was to 45 degrees and extension was to 45 degrees.  Repeat flexion and extension of his neck produced pain and weakness.  Right lateral and left lateral rotation was to 80 degrees.  He had no indication of upper extremity radiculopathy or sensory deprivation bilaterally.  He had no indication of loss of strength in the upper extremities.  X-ray revealed considerable narrowing of the intervertebral disc spaces and moderately prominent changes of cervical spondylosis were demonstrated at C4/5, C5/6, and C6/7 levels.  The examiner assessed degenerative disc disease of the cervical spine.  

A May 2010 private treatment record from Dr. C.W. noted a MRI of the cervical spine revealed mild spinal canal stenosis at the C4/5 and C5/6 levels and the spinal cord is normal in signal intensity at these segments.  There was some mild to moderate neural foraminal encroachment, which could result in C5 as well as C6 radicular-type symptoms.  Borderline spinal canal stenosis at C6/7 and the neural foramina appeared mildly to moderately encroached.  There was some straightening of the cervical spine mild reversal of its normal curvature.  

Another May 2010 private treatment record from Dr. P.B. noted the Veteran had neck pain and his hands were numb for 1 week.  It noted the Veteran's neck was an ongoing problem.  The record further noted the Veteran's neck was tender to flex or extend. 

A June 2010 statement from Dr. P.B. noted the Veteran's May 2010 MRI results showed mild to moderate arthritic changes with several areas of nerve root compression to explain his pain.  Dr. P.B. further stated the Veteran would need to see a neurologist and perhaps need neck surgery.  

A September 2010 private treatment record from Dr. P.P stated the Veteran underwent surgery for C4-5 and C5-6 spondylosis consisting of a C4-5 and C5-6 anterior cervical discectomy, allograft fusion, and plating.  Numbness in his hands has completely resolved.  An October 2010 follow up private treatment record from Dr. P.P. stated the Veteran was free of pain. 

The Veteran was afforded another VA examination in December 2010.  The examiner reviewed the Veteran's file and all available records.  The Veteran reported his numbness has been resolved since his recent surgery, but he still develops a burning sensation in the back of his neck with rotating his neck to the left or right and he has intermittent stiffness in his neck.  He reported no flare-ups since his surgery.  His neck still wakes him up at night and he uses a heating pad at night.  He does not use a brace and describes no limitations working.  He continues to take medication and is improved.  

Upon examination, his motor function was 5/5 in all muscles groups in the upper and lower extremities and sensation was intact throughout.  There was evidence of trigger points in bilateral trapezius and paraspinals without spasms.  The Veteran had flexion to 45 degrees and extension to 20 degrees with pain at the end points.  Right and left lateral flexion was to 30 degrees, with stiffness at the end point.  Rotation to the left was to 80 degrees and rotation to the right was to 70 degrees with pain at the end points.  Combined range of motion was 295 and all tests showed no increased pain, fatigue, weakness, or incoordination with repetitive motion.  X-rays of the cervical spine done in December 2010 show anterior discectomy at C4-C5 and C5-C6 with allograft which appeared to be fused.  There was anterior plate fixation from C4-C6, it was in good position and alignment, no evidence of hardware failure, but the Veteran had degenerative changes at C6-C7 with large anterior osteophytes.  The examiner opined that the Veteran's current cervical condition is directly related to his cervical spine with degenerative changes, which has progressed to the point he was developing spinal stenosis and underwent surgery on his cervical spine.  A radiologist reviewed the Veteran's x-rays and noted satisfactory postop appearance of the cervical spine.  The appearance of the area of surgical fusion is satisfactory and the remainder of the cervical spine is also normal in appearance.  

A February 2012 private treatment record from Dr. P.B. noted the Veteran still had a stiff neck and could turn his neck to the right about 40 degrees and to the left about 30 degrees, making a total rotational range of motion of 70 degrees.  He could flex and extend his neck over a range of about 35 degrees.  

First, the Board finds that an increased rating is not warranted under the criteria of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Veteran has not alleged any incapacitation episodes outside of his claim for temporary total disability rating due to hospitalization, which he was awarded after having surgery on his cervical spine.  Given the lack of prescribed bed rest outside of his convalesce period, the Board finds the Veteran had no incapacitating episodes due to a cervical spine disorder as defined in the regulation.  In short, none of the lay or medical evidence shows that the Veteran was ever prescribed bed rest by a physician.  Therefore, rating either of his disabilities under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is inappropriate, and the Board will turn to the matter of whether he is entitled to an increased rating under the criteria of the General Rating Formula for Diseases and Injuries of the Spine at any point during the appeal period. 

The Board finds that an increased rating is not warranted at any point during the appeal period.  Both the April 2008 and December 2010 VA examinations noted the Veteran had no spasm of the cervical spine and the Veteran had not reported flare-ups.  The evidence of record did not indicate he had forward flexion greater than 15 degrees, but not greater than 30 degrees, or combined range of motion not greater than 170.  Therefore, all of the lay and medical evidence dated during the appeals period shows that the criteria for a disability rating in excess of 10 percent is not warranted under the applicable rating criteria.

In considering these rating criteria, the Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased evaluation for the Veteran's service-connected cervical spine disorder is not warranted on the basis of functional loss due to pain or weakness in this case.  The Veteran's symptoms are contemplated by the 10 percent ratings already assigned.  Although the April 2008 VA examiner found repeat flexion and extension of the Veteran's neck produced pain and weakness,  the Veteran maintained forward flexion of the cervical spine to 45 degrees.  Additionally, a September 2010 private treatment record by Dr. P.P. stated the Veteran was pain free and the report of the 2010 VA examination stated the Veteran showed no increased pain, fatigue, weakness, or incoordination with repetitive motion, and the Veteran did not report flare-ups.  

The Board will now turn to the matter of associated objective neurological abnormalities, as required by Note (1) of the General Rating Formula for Diseases and Injuries of the Spine.  Although the Veteran complained of symptomatology including numbness in his upper extremities and an April 2007 electrodiagnostic impression of a nerve conduction study revealed mild bilateral median mononeuropathy across the wrist segment, the Board finds that an objective neurological abnormality associated with his cervical spine disorder is not shown.  The April 2008 VA examination noted the Veteran's complaints of numbness may be vascular and found the Veteran had no indication of upper extremity radiculopathy or sensory deprivation bilaterally.  Furthermore, during his December 2010 VA examination, the Veteran reported his numbness had been resolved since his recent surgery, thus he does not have a current neurological abnormality. 

Therefore, the Board concludes that there are no objective neurological abnormalities associated with the Veteran's cervical spine, and separate ratings for any such disabilities are not warranted.

After review of the record, the Board finds that evidence does not warrant a rating in excess of 10 percent at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his cervical spine disorder is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying a higher ratings, the criteria for a higher schedular rating was considered, but the rating assigned was upheld because the rating criteria are adequate.  The Veteran's cervical spine is manifested by pain, stiffness and a burning sensation.  The rating criteria specifically contemplate such symptomatology.  Therefore, the schedular criteria are adequate to evaluate the Veteran's disability.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

In addition, the Board has considered the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), where the Court held that a claim for a total disability based on individual unemployability (TDIU) either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not alleged his cervical spine disorder is the reason he is unemployed, but instead noted in his August 2013 claim for TDIU that his service connected depressive disorder caused his unemployment.  As such, the Board finds there is no implicit claim for TDIU.



ORDER

Entitlement to a rating in excess of 10 for a cervical spine disorder is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


